[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Barclay Petroleum, Inc. v. Bailey, Slip Opinion No. 2018-Ohio-5136.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-5136
     BARCLAY PETROLEUM, INC., APPELLANT, v. BAILEY, TRUSTEE, ET AL.,
                                      APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Barclay Petroleum, Inc. v. Bailey, Slip Opinion No.
                                   2018-Ohio-5136.]
Appeal dismissed as having been improvidently accepted.
   (No. 2017-1387—Submitted July 17, 2018—Decided December 21, 2018.)
      APPEAL from the Court of Appeals for Hocking County, No. 16CA14,
                                   2017-Ohio-7547.
                                 __________________
        {¶ 1} The cause is dismissed, sua sponte, as having been improvidently
accepted.
        O’DONNELL, KENNEDY, FISCHER, and DEGENARO, JJ., concur.
        O’CONNOR, C.J., and FRENCH and DEWINE, JJ., dissent.
                                 __________________
                           SUPREME COURT OF OHIO




       Organ Cole, L.L.P., Douglas R. Cole, Shawn J. Organ, and Joshua M.
Feasel, for appellant.
       Tzangas Plakas Mannos, Ltd., and Joshua E. O’Farrell, for appellees.
       Vorys, Sater, Seymour & Pease, L.L.P., Gregory D. Russell, Thomas H.
Fusonie, Daniel D. Shuey, and Ilya Batikov, urging reversal for amici curiae Ohio
Oil and Gas Association and Southeastern Ohio Oil and Gas Association.
                             __________________




                                       2